Citation Nr: 0609408	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected left ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).
5.  Entitlement to an initial rating in excess of 30 percent 
for service-connected degenerative disc disease (DDD), 
cervical spine, with bulging disc at C2-3, C3-4, and C4-5.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas: In March 2003, the 
RO denied service connection for right ear hearing loss and 
tinnitus, and granted service connection for left ear hearing 
loss and assigned a 0 percent disability evaluation; in 
August 2003, the RO granted service connection for PTSD and 
assigned a 30 percent disability evaluation, and then after 
the veteran filed a notice of disagreement concerning the 
initial rating, a February 2004 rating decision granted an 
increased initial rating of 50 percent; and a December 2004 
rating decision granted service connection for DDD of the 
cervical spine and assigned an initial disability evaluation 
of 30 percent.  

In November 2005, the veteran withdrew a request for a 
hearing before a Veterans Law Judge.  

The issues of service connection for right ear hearing loss 
and initial ratings for left ear hearing loss, PTSD, and DDD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The probative evidence is evenly balanced as to whether the 
veteran incurred tinnitus in service.    


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Assessment of VA's application of the Veterans Claims 
Assistance Act in 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is not necessary given the favorable outcome.  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), as well as for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

In this case, the veteran received a Bronze Star Medal with 
Combat V, Purple Heart Medal with 3*, and Combat Action 
Ribbon, among other awards.  The record contains a July 2002 
audiological report from Jeffrey G. Sirianni, M.A., CCC-A, 
that the veteran reported a constant tinnitus for many years.  
At a December 2002 VA examination, the examiner noted that 
the veteran had worked around many loud noises in Vietnam 
from 1966-1969 and had not worked in a noisy environment as a 
civilian and denied recreation noise exposure.  The veteran 
was diagnosed as having tinnitus.  At an August 2004 VA 
examination the veteran reported constant ringing and buzzing 
in both ears.  

Taking 38 U.S.C.A. § 1154(b) into consideration, the issue of 
in-service incurrence of tinnitus is at least at equipoise.  
Therefore, the veteran is entitled to the benefit of the 
doubt, see 38 U.S.C.A. § 5107(b), and the claim of service 
connection is granted.  

ORDER

Service connection for tinnitus is granted.  


REMAND

In light of VA's duty to notify and assist under the VCAA, 
this case must be remanded.

While any delay in addressing a veteran's claim typically is 
to be avoided by any measure, recent precedent from the Court 
has held that a veteran is entitled a specific notification 
of the law that impacts his case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

A review of the record indicates that the veteran has not 
received notice regarding downstream elements of degree of 
disability or effective date standards.

Also, particularly under VCAA provisions concerning 
evidentiary development, it is apparent that the veteran 
should undergo additional VA assessment.  

Specifically, at a December 2002 VA examination concerning 
the claim of service connection for bilateral hearing loss, 
the examiner found that the veteran had normal hearing for 
the right ear.  The rating decision on appeal that denied 
service connection for right ear hearing loss noted that the 
audiometric findings concerning the right ear had not met the 
criteria, see 38 C.F.R. § 3.385, for a grant of service 
connection.  

In August 2004, the veteran underwent further VA testing, 
which found threshold shifts in the right ear, and the 
veteran was diagnosed as having mild sensorineural hearing 
loss in the right ear.  The examiner, however, did not offer 
a nexus opinion.  

In terms of an initial rating concerning the veteran's PTSD 
disability, it appears that there may be an escalation in the 
severity of symptomatology.  For example, a March 2003 
Kerrville VA psychology note indicated that the veteran had 
some trouble concentrating when he felt anxious.  At a July 
2003 VA examination, the veteran reported that about 1-2 
times a week he got very anxious, light headed, sweated, 
shook, and experienced nausea.  

At an August 2004 VA examination the veteran described panic 
attacks when he went out to stores and malls.  An April 2005 
VA psychology note indicated that the veteran had been out of 
antidepressant, and had been having more panic attacks as a 
result and missed two days of work.  

In the event that the veteran's PTSD symptomatology may be 
worsening, the RO should provide another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should update the record with 
any recent treatment records from the 
Kerrville VA Medical Center.

3.  The veteran should be scheduled for a 
VA audiology examination for the purpose 
of a nexus opinion regarding the right 
ear.  The RO should forward the veteran's 
claims file for review, and the examiner 
should determine whether it is at least as 
likely as not that the veteran's right ear 
hearing loss is related to military 
service.  The evaluation of hearing 
impairment shall include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report, including the use of numeric 
identification on the audiological 
evaluation graph.

4.  The veteran should also be scheduled 
for a VA psychiatric examination for the 
purpose of assessing the current severity 
of his service-connected PTSD.  The 
examiner should review the claims file, 
including any additional records obtained 
pursuant to this remand, and provide 
findings concerning symptomatology of the 
veteran's PTSD.  A mental status assessment 
should be performed with a GAF score.  

5.  Then, the RO should readjudicate the 
veteran's claims service connection for 
right ear hearing loss, and increased 
initial ratings for service-connected left 
ear hearing loss, PTSD, and cervical spine 
degenerative disc disease.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


